Citation Nr: 0534395	
Decision Date: 12/21/05    Archive Date: 12/30/05

DOCKET NO.  03-28 911A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for a 
left knee condition.

2.  Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for 
headaches.  

3.  Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for a 
right thigh contused wound.  

4.  Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for a 
back condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel 


INTRODUCTION

The veteran had active service from August 1944 to May 1946 
and again from August 1950 to November 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  


FINDINGS OF FACT

1.  In an unappealed decision dated in October 2001, the RO 
denied the claim of entitlement to service connection for a 
left knee disability.  

2.  The evidence received since the RO's October 2001 
decision, which was not previously of record, and which is 
neither cumulative nor redundant of other evidence of record, 
does not relate to an unestablished fact necessary to 
substantiate the claim and does not raise a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for a left knee disability. 

3.  In an unappealed decision dated in August 1995, the RO 
denied the claims of entitlement to service connection for 
headaches and service connection for a right thigh 
disability.  

4.  The evidence received since the RO's August 1995 
decision, which was not previously of record, and which is 
neither cumulative nor redundant of other evidence of record, 
does not relate to an unestablished fact necessary to 
substantiate the claim and does not raise a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for headaches. 

5.  The evidence received since the RO's August 1995 
decision, which was not previously of record, and which is 
neither cumulative nor redundant of other evidence of record, 
does not relate to an unestablished fact necessary to 
substantiate the claim and does not raise a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for a right thigh condition. 

6.  In an unappealed decision dated in July 1998, the RO 
found that new and material evidence had not been presented 
to reopen the claim of entitlement to service connection for 
a back disability.  

7.  The evidence received since the RO's July 1998 decision, 
which was not previously of record, and which is neither 
cumulative nor redundant of other evidence of record, does 
not relate to an unestablished fact necessary to substantiate 
the claim and does not raise a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for a back disability. 


CONCLUSIONS OF LAW

1.  The RO's October 2001 decision, which denied a claim of 
entitlement to service connection for a left knee disability, 
became final.  38 U.S.C.A. § 7104(b) (West 2002).

2.  New and material evidence has not been received since the 
RO's October 2001 decision; thus the claim for service 
connection for a left knee disability is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2005).  

3.  The RO's August 1995 decision, which denied the claims of 
entitlement to service connection for headaches and service 
connection for a right thigh disability, became final.  
38 U.S.C.A. § 7104(b) (West 2002).

4.  New and material evidence has not been received since the 
RO's August 1995 decision; thus the claim for service 
connection for headaches is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2005).  

5.  New and material evidence has not been received since the 
RO's August 1995 decision; thus the claim for service 
connection for a right thigh disability is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2005).  

6.  The RO's July 1998 decision, which denied a claim of 
entitlement to service connection for a back disability, 
became final.  38 U.S.C.A. § 7104(b) (West 2002).

7.  New and material evidence has not been received since the 
RO's July 1998 decision; thus the claim for service 
connection for a back disability is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

				I.  New and Material Evidence 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  The Board 
further notes that there are specific chronic diseases, such 
as arthritis, which are subject to presumptive service 
connection.  38 C.F.R. §§ 3.307, 3.309(e).  
  
A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  To establish service connection, there must be: (1) 
A medical diagnosis of a current disability; (2) medical or, 
in certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 2 Vet. App. 247, 253 
(1999).

In August 1995, the RO denied, inter alia, service connection 
for headaches and service connection for a right thigh 
contused wound.  In July 1998, the RO found, inter alia, that 
new and material evidence had not been presented to reopen 
the veteran's claim for entitlement to service connection for 
a back disability.  In October 2001, the RO reopened the 
claim of entitlement to service connection for a left knee 
injury, but then denied the issue on the merits.  These were 
the last final decisions, respectively, for the issues 
currently on appeal.  However, applicable law provides that a 
claim which is the subject of a prior final decision may 
nevertheless be reopened upon presentation of new and 
material evidence.  See 38 U.S.C.A. § 5108. 

Here, the veteran filed to reopen his claims in January 2003, 
and in March 2003, the RO denied the claims.  The veteran has 
timely appealed this decision.  The Board must now consider 
the threshold question of whether new and material evidence 
has been submitted to reopen the claim.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

Under section 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  38 C.F.R. § 3.156.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

VA must review all of the evidence submitted since the last 
final disallowance of each claim in order to determine 
whether the claims may be reopened.  See Hickson v. West, 12 
Vet. App. 247, 251 (1999).  Therefore, in this case, the 
Board must determine if new and material evidence has been 
submitted since the RO's August 1995 decision with regard to 
the issues of service connection for headaches and service 
connection for a right thigh contused wound, since the RO's 
July 1998 decision with regard to the issue of service 
connection for a back condition, and since the RO's October 
2001 decision with regard to the issue of service connection 
for a left knee injury.  See 38 U.S.C.A. § 5108.  When 
determining whether the evidence is new and material, the 
specified basis for the last final disallowance must be 
considered.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

					A.  Left Knee 

In the October 2001 rating decision, the RO reopened the 
veteran's claim of entitlement to service connection for a 
left knee injury, but then denied the claim, stating that the 
evidence did not demonstrate that the veteran's left knee 
condition was incurred in or aggravated by military service.  

The evidence of record at the time of the October 2001 rating 
decision includes the veteran's service medical records, 
which include the veteran's October 1951 discharge 
examination report.  The report noted that the veteran 
reported that his left knee had been bothering him for the 
past eight or nine months and that he had occasional swelling 
and pain.  The veteran also reported that the knee gave way 
at times.  No left knee diagnosis was rendered.  

In a June 1989 report, the veteran reported getting frequent 
cramps in his left leg during the past month.   

A September 1993 VA treatment record noted that the veteran 
complained of left knee pain for the past few days.  

A February 1994 VA treatment record noted that the veteran 
complained of pain at the left knee and left heel.  Upon 
physical examination, there was tenderness at the left heel 
and left knee with limitation of movement.  The assessment 
was degenerative joint disease.    

An August 1997 report from Dr. Edgardo Bonilla-Torres stated 
that the veteran fell in basic training during his first 
period of service, injuring his low back, neck, and left 
thigh.  It was stated that the veteran has been complaining 
of low back pain since that time.  It was stated that during 
his second period of service, the veteran was in a truck that 
received a mortar impact and that he reinjured his back and 
left leg.  It was also stated that he began complaining of 
headaches before being discharged and that he continued to 
complain of headaches.  The impression was chronic low back 
syndrome and retinal scotoma.  The examiner stated that the 
conditions were related to service.   

A November 2000 VA general medical examination report did not 
diagnose a left knee disability.  

A December 2000 VA joints examination report noted that the 
veteran reported having been thrown to the ground in 1945 
when a chain he had been inadvertently stepping on was pulled 
out from beneath by a tank to which it was attached moved 
forward.  He reported suffering trauma to his head and left 
knee.  The diagnoses were moderate degenerative joint disease 
of the left knee by X-ray and clinical findings, and pes 
anserinus bursitis, left knee.  

The evidence received subsequent to the October 2001 rating 
decision includes a November 2002 VA medical certificate 
which stated that the veteran underwent a total left knee 
replacement on November 5, 2002.  

The Board finds that the evidence submitted in support of the 
veteran's claim since the RO's October 2001 rating decision 
includes evidence that was not of record at the time of the 
RO's October 2001 decision, so this evidence is "new " 
within the meaning of 38 C.F.R. § 3.156.  However, the Board 
finds that this evidence is not material evidence.  To the 
extent the additional medical evidence shows treatment for 
complaints of left knee pain and a left knee diagnosis, this 
evidence is cumulative and not new.  That is, the fact that 
the appellant has complained of left knee pain has been a 
matter of record for many years.  Additionally, the December 
2000 VA joints examination report diagnosed moderate 
degenerative joint disease 


of the left knee by X-ray and clinical findings, and pes 
anserinus bursitis, left knee.  
The Board emphasizes that the evidence submitted since the 
RO's October 2001 rating decision does not relate the 
veteran's left knee condition to service, the specific basis 
for the RO's denial in October 2001.  Therefore, the Board 
finds that none of the new evidence relates to an 
unestablished fact necessary to substantiate the claim and, 
thus, does not raise a reasonable possibility of 
substantiating the claim.  The claim, therefore, is not 
reopened.      

					B.  Headaches

The evidence of record at the time of the RO's August 1995 
rating decision includes the veteran's October 1951 discharge 
examination report, which noted that he reported having 
occasional headaches since World War II.  In this regard, the 
veteran's service medical records do contain entries, dated 
September 20, September 22, and September 23, which note that 
the veteran was complaining of headaches.  The year of these 
entries could not be identified.    

A VA Form 10-P-10, dated January 8, 1952, noted that the 
veteran complained of headaches and dizziness.  The veteran 
reported that he began suffering headaches after being in the 
vicinity of an explosion while serving in Korea.    

The evidence received subsequent to the August 1995 rating 
decision includes a May 1984 VA medical certificate, which 
stated that the veteran presented with, inter alia, 
headaches, but physical examination was stated to be grossly 
negative.  

A July 1991 VA medical certificate noted that the veteran 
complained of back pain and frequent headaches.  Degenerative 
joint disease was diagnosed.           

An August 1997 report from Dr. Edgardo Bonilla-Torres stated 
that the veteran fell in basic training during his first 
period of service, injuring his low back, neck, and left 
thigh.  It was stated that the veteran has been complaining 
of low back pain since that time.  It was stated that during 
his second period of service, the veteran was in a truck that 
received a mortar impact and that he reinjured his back and 
left 


leg.  It was also stated that he began complaining of 
headaches before being discharged and that he continued to 
complain of headaches.  The impression was chronic low back 
syndrome and retinal scotoma.  The examiner stated that the 
conditions were related to service.  The examiner did not 
diagnose a headache condition.     

A November 2000 VA general medical examination report also 
did not diagnose headaches.  

The Board finds that the evidence submitted in support of the 
veteran's claim since the RO's August 1995 rating decision 
includes evidence that was not of record at the time of the 
RO's August 1995 decision, so is "new " within the meaning 
of 38 C.F.R. § 3.156.  However, the Board finds that this 
evidence is not material evidence.  To the extent the 
additional medical evidence shows treatment for complaints of 
headaches, this evidence is cumulative and not new.  That is, 
the fact that the appellant has complained of headaches has 
been a matter of record for many years.  Therefore, the Board 
finds that none of the new evidence relates to an 
unestablished fact necessary to substantiate the claim and, 
thus, does not raise a reasonable possibility of 
substantiating the claim.  The claim, therefore, is not 
reopened.      

					C.  Right Thigh

The evidence of record at the time of the RO's August 1995 
rating decision includes the veteran's service medical 
records show that the veteran suffered a wound, contused, 
lateral aspect of the right thigh on December 6, 1945.  It 
was characterized as a severe contusion, but it was reported 
that X-rays were negative and that he was under conservative 
treatment.  It was stated on December 12, 1945 that the 
veteran had made a prompt recovery and was ready to return to 
duty.  An undated service medical record reported that the 
veteran's right thigh was tender and that hip and knee motion 
was painful, but free.     

The evidence received subsequent to the August 1995 rating 
decision includes a November 2000 VA general medical 
examination report, which did not diagnose a right thigh 
disability.  Nor was there any mention of a right thigh 
disability in a December 2000 VA joints examination report.    

The Board finds that the evidence submitted in support of the 
veteran's claim since the RO's August 1995 rating decision 
was not of record at the time of the RO's August 1995 
decision, so is "new " within the meaning of 38 C.F.R. 
§ 3.156.  However, the Board finds that this evidence is not 
material evidence.  In this regard, the evidence submitted 
subsequent to the RO's August 1995 decision reflects neither 
treatment for, nor a current diagnosis of a right thigh 
disability.  Therefore, the Board finds that none of the new 
evidence relates to an unestablished fact necessary to 
substantiate the claim and, thus, does not raise a reasonable 
possibility of substantiating the claim.  The claim, 
therefore, is not reopened.      

					D.  Back

The evidence of record at the time of the RO's July 1998 
rating decision includes a May 1984 VA medical certificate, 
which stated that the veteran presented with, inter alia, 
chronic back pain, but physical examination was stated to be 
grossly negative.  
			
A medical certificate dated January 4, 1991 noted that the 
veteran's back was well-developed, had normal curvature, and 
stated that there was no atrophy.  He had a full range of 
motion, but there was some pain elicited on the right side 
with certain motions.  It was reported that X-rays of the 
lumbosacral spine taken on November 2, 1990 showed, inter 
alia, narrowing of L3-4, L4-5, and L5-S, and the examiner 
appears to have written disc degenerative disease.  The 
assessment was chronic low back pain secondary to mechanical 
causes and degenerative joint disease.   

A July 1991 VA medical certificate noted that the veteran 
complained of back pain and frequent headaches.  Degenerative 
joint disease was diagnosed.           

A November 1991 VA treatment record stated that the veteran 
had degenerative joint disease and presented with an 
exacerbation of back pain.  There was no recent trauma 
reported.  Upon physical examination, there was marked 
tenderness to palpation of the spine.  The diagnosis was 
degenerative joint disease.  

An August 1992 VA medical certificate noted that the veteran 
had a history of chronic low back pain (spondylosis).  The 
assessment was low back pain.  

On a VA Form 10-10M, received in August 1993, the veteran 
stated that he had severe back pain.  

An August 1997 report from Dr. Edgardo Bonilla-Torres stated 
that the veteran fell in basic training during his first 
period of service, injuring his low back, neck, and left 
thigh.  It was stated that the veteran has been complaining 
of low back pain since that time.  It was stated that during 
his second period of service, the veteran was in a truck that 
received a mortar impact and that he reinjured his back and 
left leg.  It was also stated that he began complaining of 
headaches before being discharged and that he continued to 
complain of headaches.  The impression was chronic low back 
syndrome and retinal scotoma.  The examiner stated that the 
conditions were related to service.   

The evidence received subsequent to the July 1998 rating 
decision includes a June 2000 VA nuclear medicine diagnostic 
report stated that a bone mineral density study of the spine 
done in June 2000 showed mild osteopenia of the lumbar spine 
with no evidence of increased propensity for fracture when 
compared with a population of the same age.  

A November 2000 VA general medical examination report did not 
diagnose a back disability.  Nor did a December 2000 VA 
joints examination report diagnose a back disability.      

The Board finds that the evidence submitted in support of the 
veteran's claim since the RO's July 1998 rating decision was 
not of record at the time of the RO's July 1998 decision, so 
is "new " within the meaning of 38 C.F.R. § 3.156.  
However, the Board finds that this evidence is not material 
evidence.  To the extent the additional 


medical evidence shows treatment for a back condition, this 
evidence is cumulative and not new.  That is, the fact that 
the appellant has chronic back pain has been a matter of 
record for many years.  It was stated in the July 1998 rating 
decision that, subsequent to the RO's denial of the claim in 
August 1995, VA requested that the veteran submit new and 
material evidence tending to demonstrate that a back 
condition was incurred in service, but that the veteran 
failed to reply.  Evidence relating a back condition to the 
veteran's service remains lacking.  Therefore, the Board 
finds that none of the new evidence relates to an 
unestablished fact necessary to substantiate the claim and, 
thus, does not raise a reasonable possibility of 
substantiating the claim.  The claim, therefore, is not 
reopened.      

					II.  VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107.  This law eliminates the concept of a well-
grounded claim and redefines the obligations of VA with 
respect to the duty to provide notice and assistance.        

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  Regulations implementing the VCAA were adopted.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

VA has a duty to notify the appellant and his representative 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b).  Here, a February 2003 letter informed 
the appellant of what the evidence must show in order to 
establish entitlement to service connection.  In addition, 
the letter informed him of the need to submit new and 
material evidence.  Moreover, the July 2003 statement of the 
case (SOC) listed 38 C.F.R. § 3.156.   

The Court of Appeals for Veterans Claims (Court) has 
emphasized that the provisions of the VCAA impose new notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA has a duty to 
notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Id.
  
Here, the February 2003 letter informed the veteran that that 
VA's duty to assist included trying to help him get such 
things as medical records, employment records, or records 
from other federal agencies.  The letter also informed the 
veteran that VA would provide a medical examination or obtain 
a medical opinion if it was determined that such was 
necessary to decide his claim.    
     
In addition, the July 2003 SOC reiterated the above-described 
duties, stating that provided certain criteria were met, VA 
would make reasonable efforts to help him to obtain relevant 
records necessary to substantiate his claims, to include 
developing for all relevant records not in the custody of a 
Federal department or agency, see 38 C.F.R. § 3.159(c)(1) 
(2005), to include records from State or local governmental 
sources, private medical care providers, current or former 
employers, and other non-Federal government sources.  He was 
further advised that VA would make efforts to obtain records 
in the custody of a Federal department or agency.  See 38 
C.F.R. § 3.159(c)(2) (2005).  Finally, he was notified that 
VA would obtain his service medical records and other 
relevant records pertaining to his active duty that are held 
or maintained by a governmental entity, records of relevant 
medical treatment or examination at VA health care facilities 
or at the expense of VA, and any other relevant records held 
by any Federal department or agency which he adequately 
identifies and authorizes VA to obtain.  See 38 C.F.R. 
§ 3.159(c)(3) (2005).  Given the foregoing, the Board finds 
that VA has complied with its duty to notify the appellant of 
the duties to obtain evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002). 
 
The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

Here, although the VCAA notice letter sent to the veteran did 
not specifically request that the he submit to VA any 
evidence in his possession pertinent to the claims on appeal, 
the Board finds that the appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claims.  For instance, the SOC included the language of 
38 C.F.R. § 3.159(b)(1), from which the Court obtained the 
fourth notice element.  Thus, the VCAA notice letter, 
combined with the SOC, clearly comply with the section 5103 
content requirements, to include 38 C.F.R. § 3.159(b)(1).  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, it has relied on 
communications other than the RO's VCAA notice letters to the 
appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done- whether it has been 
done by way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. § 20.1102 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable 


agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In this case, the initial AOJ decision was made 
prior to the veteran having been fully informed of the VCAA.  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error.  

As discussed above, the appellant has been provided "a 
meaningful opportunity to participate effectively in the 
processing of [his] claim by VA."  Mayfield, 19 Vet. App. at 
128.  Therefore, "[t]he timing-of-notice error was thus 
nonprejudicial in this case."  Mayfield, 19 Vet. App. at 
128, (holding that section 5103(a) notice provided after 
initial RO decision can "essentially cure[] the error in the 
timing of notice" so as to "afford[] a claimant a 
meaningful opportunity to participate effectively in the 
processing of ... claim by VA") (citing Pelegrini, 18 Vet. 
App. at 122-24).  In light of the content-complying notice 
that the RO provided prior to sending the case to the Board 
for de novo review, the appellant was not prejudiced by the 
delay in providing content-complying notice, because, under 
these circumstance, "the error did not affect the essential 
fairness of the adjudication", Mayfield, supra (holding 
timing-of-notice error nonprejudicial where fairness of 
adjudication was unaffected because appellant was able to 
participate effectively in processing of claim).

Therefore, in the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.




ORDER

New and material evidence not having been received, the claim 
of entitlement to service connection for a left knee 
disability is not reopened.  

New and material evidence not having been received, the claim 
of entitlement to service connection for headaches is not 
reopened.  

New and material evidence not having been received, the claim 
of entitlement to service connection for a right thigh 
disability is not reopened.  

New and material evidence not having been received, the claim 
of entitlement to service connection for a back disability is 
not reopened.  



____________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


